On Appellants’ Motion for Rehearing.
McGILL, Justice.
Appellants have procured and filed a Supplemental Transcript, showing that the description of the property conveyed by the deed of February 6, 1946, was incorrectly copied in the Statement of Facts as “All that certain Lot 7 in Block No. 10 in the Pool Annex to the Town of Odessa, Texas,” and that such deed actually conveys “the South seventy-five feet lot No. 7 in Block No. 10 in the Pool Annex to the Town of Odessa, Texas.”
Therefore in accordance with the views expressed in our original opinion, appellants’ motion for a rehearing is granted, the judgment of this Court remanding this cause set aside, the judgment of the trial court reversed and judgment here rendered for appellants against appellee for $2250. It is so ordered.
Reversed and rendered.